NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YESAYI INDIKUSHYAN and ALBERT                   No.    17-71017
INDIKUSHYAN,
                                                Agency Nos.       A097-857-788
                Petitioners,                                      A095-665-876

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Yesayi Indikushyan and Albert Indikushyan, citizens of Armenia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. §



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for abuse of discretion the denial of a motion to reopen,

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider petitioners’ arguments, raised for the first

time on appeal, as to changed country conditions and why the proffered evidence

was previously unavailable. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (petitioner must exhaust issues or claims in administrative proceedings

below).

      The BIA did not abuse its discretion in denying the motion to reopen as

untimely, where the motion was filed more than four years after the final order of

removal, and petitioners did not argue that any regulatory exception to the time

limitations applied. See 8 C.F.R. § 1003.2(c). To the extent petitioners challenge

the BIA’s decision not to reopen proceedings sua sponte, we lack jurisdiction. See

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court has jurisdiction

to review Board decisions denying sua sponte reopening for the limited purpose of

reviewing the reasoning behind the decisions for legal or constitutional error.”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  17-71017